Citation Nr: 1207437	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  11-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1, from October 30, 1998 to November 9, 1999.     

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L5-S1, on and after November 10, 1999.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a right foot disorder, to include a hammer toe or bunion.  

5.  Entitlement to service connection for a hard wart on the bottom of the right foot.  

6.  Entitlement to service connection for a hard wart on the bottom of the left foot.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION


The Veteran had active service from April 1968 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 1999 rating action, and May 2009 and November 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah.                 

In the June 1999 rating action, the RO, in pertinent part, granted service connection for degenerative disc disease at L5-S1 and assigned a 10 percent disability rating, effective from October 30, 1998.  In that same rating action, the RO denied service connection for a cardiac disorder and a right shoulder disability.  In July 1999, the Veteran filed a notice of disagreement (NOD), disagreeing with the assignment of the 10 percent rating to his service-connected low back disability and also disagreeing with the denial of the aforementioned service connection claims.  In July 1999, the RO issued a statement of the case (SOC).  By a September 1999 rating action, the RO granted service connection for mild concentric left ventricular hypertrophy with mild mitral valve prolapse.  Thus, the issue for service connection for a cardiac disorder was no longer on appeal.  In September 1999, the Veteran submitted a timely substantive appeal (VA Form 9) with respect to the remaining claims.  In a November 1999 rating action, the RO increased the disability rating for the service-connected low back disability from 10 percent to 20 percent disabling, effective from November 10, 1999, the date of VA examination showing increased symptoms.    

Because the RO assigned "staged" ratings to the Veteran's service-connected low back disability, the Board has characterized the issues on appeal as stated on the first page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2009 rating action, the RO denied the Veteran's claims for service connection for right hammer toe and a hard wart on the bottom of the right foot.  By a November 2009 rating action, the RO continued to deny service connection for right hammer toe and for a hard wart on the bottom of the right foot.  In addition, the RO denied service connection for a hard wart on the bottom of the left foot.  The Veteran filed an NOD in April 2010 and an SOC was issued in December 2010.  In February 2011, the Veteran submitted a timely substantive appeal.     

In June 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

At the time of the June 2011 videoconference hearing, the Veteran submitted additional evidence that was pertinent to his service connection claims that are currently on appeal.  He waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

In a letter from R.H., M.D., dated in July 2010, Dr. H. stated that the Veteran was no longer able to work.  Dr. H. referred to numerous disabilities that prevented the Veteran from working, some of which were service-connected disabilities and some of which were nonservice-connected disabilities.  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service- connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In January 2011, the Veteran submitted a letter in which he recognized that he had filed a claim for service connection for right hammer toe.  However, he indicated that the foot disorder that he was seeking service connection for should have been characterized as "a bunion instead."  Although the RO considered the Veteran's letter as a new claim for service connection for a bunion of the right foot, the Board finds that such issue is already a part of the claim that is currently on appeal.  Thus, the Board has characterized the issue on appeal as entitlement to service connection for a right foot disorder, to include a hammer toe or bunion.  This claim, and the claims for service connection for hard warts on the bottom of the Veteran's feet, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

In August 2000, prior to the promulgation by the Board, the Veteran withdrew his appeal in regard to the following issues: (1) entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1, from October 30, 1998 to November 9, 1999, (2) entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L5-S1, on and after November 10, 1999, and (3) entitlement to service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1, from October 30, 1998 to November 9, 1999, have been met.  
38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L5-S1, on and after November 10, 1999, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right shoulder disability have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As stated in the Introduction of this decision, after the June 1999 rating action, the Veteran submitted a timely appeal with respect to his claims for a higher initial rating for his service-connected low back disability, and for service connection for a right shoulder disability.  

In a November 1999 rating action, the RO increased the disability rating for the service-connected low back disability from 10 percent to 20 percent disabling, effective from November 10, 1999, the date of VA examination showing increased symptoms.  

In a Memorandum from the Veteran's representative, Disabled American Veterans (DAV), dated in August 2000, the DAV stated that during an informal hearing, and after speaking with the Veteran, it was determined that the Veteran wished to withdraw any and all issues pending on appeal.  In a subsequent letter from the Veteran, dated in September 2000, he noted that in light of the favorable determination from the RO increasing the disability rating for his service-connected low back disability from 10 to 20 percent disabling, he was currently satisfied and wanted to withdraw all issues pending on appeal.  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In light of the above, the Board construes the August 2000 statement from the DAV, with the subsequent statement from the Veteran, as a withdrawal of the Veteran's appeal for the following issues: (1) entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1, from October 30, 1998 to November 9, 1999, (2) entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L5-S1, on and after November 10, 1999, and (3) entitlement to service connection for a right shoulder disability.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the aforementioned issues.  Hence, the Board finds that the Veteran has withdrawn his claims as to the aforementioned issues and, as such, the Board does not have jurisdiction to review the appeal as to the aforementioned issues and the appeal with respect to the aforementioned issues is dismissed.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1, from October 30, 1998 to November 9, 1999, is dismissed.     

The claim of entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L5-S1, on and after November 10, 1999, is dismissed.  

The claim of entitlement to service connection for a right shoulder disability is dismissed.  







REMAND

The Veteran's service treatment records show that in July 1977, January 1978, and March 1978, he was treated for warts on his feet.  On most of the visits, the warts were trimmed.  In February 1978, the Veteran was treated for a wart.  At that time, he noted that the wart was resolving and was much smaller.  The examiner reported that there was also a callus on the Veteran's left foot.  The callus was trimmed.  The examiner further noted that an "MT bar" should be ordered.  In March 1989, the Veteran was treated for complaints of pain in his left foot, 3rd digit.  At that time, he stated that he had stubbed his toe three weeks ago.  An x-ray was negative.  The assessment was contusion.  In June 1993, the Veteran sought treatment for the residuals of a stubbed toe (right hallux).  At that time, he stated that a week ago, he had stubbed his toe while bowling.  He indicated that he thought it would clear, but it continued to bother him while walking, especially with athletic (gym) shoes.  Upon physical examination, there was no deformity or notable swelling.  The examiner noted that it hurt to ambulate the area of the metatarsal phalangeal (MTP) joint of the right hallux.  The assessment was contusion/sprain of the right hallux.  The Veteran was prescribed Motrin and instructed to use firm support shoes.  Subsequently, an x-ray was taken of the Veteran's right foot.  The x-ray was interpreted as showing no evidence of fracture or dislocation.  The bones and joints appeared normal.     

Private medical records, dated from April 2003 to October 2008, show intermittent treatment for numerous bilateral foot disabilities, including hammertoes, bunion, calluses, corns, and nucleated keratomas.  In addition, the records show that the Veteran underwent debridement of hyperkeratotic tissue on numerous occasions.     

In June 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At that time, he stated that in June 1993, he injured his right front toe while bowling.  He indicated that he subsequently developed swelling and a "lump" on the side of his toe.  According to the Veteran, he sought treatment and was told to not wear tight-fitting shoes.  He reported that after a few weeks, the pain decreased but the swelling did not "go down" and he continued to have the "lump."  The Veteran noted that as the years passed, he would get calluses between his toes.  He stated that his second toe would rub against his first toe and a callus would grow.  According to the Veteran, he sought treatment and was told that he had a bunion.  The Veteran indicated that due to the bunion, his second toe would bend over his first toe, thus resulting in hammertoe.  In regard to his claim for hard warts on the bottom of his feet, the Veteran reported that during service, he experienced pain on the bottom of his feet with walking.  He noted that he sought treatment and was told that he had developed hyperkeratotic tissue on the bottom of his feet.  According to the Veteran, such tissue was shaved off intermittently.  He stated that because it was painful to walk, he was given an "MT bar" to place in his boots in order to take the pressure off the bottom of his feet.  The Veteran indicated that he wore the "MT bar" in all of his military boots.  He reported that after his discharge, the hyperkeratotic tissue continued to grow on the bottom of his feet and he had to have it shaved down on a regular basis.    

At the time of the June 2011 videoconference hearing, the Veteran submitted a private medical statement from B.R., DPM, dated in April 2011, in support of his claim.  The evidence of record also included an earlier statement from Dr. R., dated in December 2010.  In the statements, Dr. R. indicated that while the Veteran was in the military, he sustained an injury to the side of his right foot while bowling.  Because the pain was so severe, the Veteran sought treatment and was told that it was not broken.  A pain reliever was prescribed and the Veteran was told to watch it for a while.  Dr. R. noted that according to the Veteran, the pain subsided but the "bump" never went away.  Dr. R. reported that having to wear combat/work boots had irritated the Veteran's condition over the years.  The Veteran developed a bunion on the right hallux, which made his first toe overlap the 2nd digit, which rubbed and caused painful lesions, namely an interdigital corn on his 2nd toe and hallux.  Along with that condition, the Veteran had developed nucleated keratomas on his 1st, 3rd, and 5th MPJ's (metacarpophalangeal joints), and hammertoes of the 5th digits with PIPJ (proximal interphalangeal joints) corns.  The aforementioned foot disorders were very painful for the Veteran and he needed the lesions trimmed periodically.  According to Dr. R., after the in-service injury and having to wear combat/work boots for many years, the Veteran's bunion irritated the hammertoes, thus causing the painful corns and nucleated keratomas.          

In view of the foregoing, the Board finds that an examination is necessary to ascertain whether any of the Veteran's current bilateral foot disorders, to include a bunion and hammer toe of the right foot and hyperkeratotic tissue on the bottom of the Veteran's feet, are related to his period of service, to specifically include his in-service treatment for warts and in-service foot injuries.  Therefore, in light of the above, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any current foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any current foot disorder, to include a right foot bunion, right hammer toe, and/or hard warts on the bottom of the Veteran's feet.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record, to specifically include the Veteran's service treatment records and the private medical statements from Dr. B.R., dated in December 2010 and April 2011.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.


After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following:

(a) Does the Veteran currently have disorders of the feet, to include a right foot bunion, right hammer toe, calluses, hard warts on the bottom of his feet, and/or hyperkeratotic tissue on the bottom of his feet?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder of the feet, to include a right foot bunion, right hammer toe, calluses, hard warts on the bottom of the Veteran's feet, and/or hyperkeratotic tissue on the bottom of the Veteran's feet, is related to the Veteran's period of military service, to include his in-service treatment for warts, March 1989 injury to his left foot, 3rd digit, and/or June 1993 injury to his right toe (right hallux)?      

The examiner must specifically comment on the December 2010 and April 2011 statements from Dr. R. and his opinion that due to the Veteran's in-service June 1993 injury to the right hallux, in addition to having to wear combat and work boots for many years, the Veteran developed a bunion on the right hallux, which caused his 1st toe to overlap with his 2nd toe, which caused him to develop right hammertoes and painful lesions, including corns and nucleated keratomas.   

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  The RO must address all evidence received after the issuance of the last supplemental statement of the case.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


